Case 3:20-cv-04666-FLW-ZNQ Document 11 Filed 02/11/21 Page 1 of 15 PageID: 320




 *NOT FOR PUBLICATON*

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
 _______________________________________

   MELINA RODRIGUEZ,

                       Plaintiff,

   v.                                                   Civil Action No. 3:20-cv-04666-FLW-ZNQ

   RUDOLPH R. MAHARAJ, KEVIN ASADI,                                       OPINION
   and SLYVIA KALINOWSKI,

                     Defendants.


 WOLFSON, Chief Judge:

         This matter arises out of a landlord-tenant dispute. Pro se Plaintiff Melina Rodriguez, a

 former tenant at 128 John Street, South Amboy, New Jersey, has sued her former landlord Slyvia

 Kalinowski and Kalinowski’s attorneys, Rudolph R. Maharaj and Kevin Asadi (collectively,

 “Defendants”), for violating the Federal Fair Debt Collection Practice Act (“FDCPA”) and the

 New Jersey Consumer Fraud Act (“NJCFA”). Specifically, Rodriguez alleges that Defendants

 unlawfully attempted to collect a $4,900 state court judgment relating to an eviction. Presently

 before the Court is Defendants’ Motion to Dismiss for failure to state a claim.1 For the following

 reasons, Defendants’ motion is GRANTED and Rodriguez’s claims are DISMISSED as to all

 Defendants.


 1        In the alternative, Defendants filed for summary judgment and dismissal for lack of personal
 jurisdiction based on improper service. Having reviewed the papers, I need not reach the summary judgment
 motion. Noble v. Maxim Healthcare Services, Inc., No. 12-2227, 2012 WL 3019443, at *5 (D.N.J. July 24,
 2012) (“[A] court may consider extraneous documents to which a plaintiff refers in the complaint or on
 which he claims in the complaint were based without converting the motion to dismiss into one for summary
 judgment.”); see also In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997).
 Additionally, while Defendants assert that Rodriguez did not properly serve them, they do not make any
 substantive arguments on that issue, so the Court deems it to be waived.


                                                    1
Case 3:20-cv-04666-FLW-ZNQ Document 11 Filed 02/11/21 Page 2 of 15 PageID: 321




     I.      FACTUAL BACKGROUND AND PROCEDURAL HISTORY

          For the purposes of this motion, the Court recounts only the facts relevant to the parties’

 present dispute.2 Rodriguez entered into a one-year rental agreement with Kalinowski on July 1,

 2019, for the duplex located at 128 John Street in South Amboy, New Jersey. See Compl., at 3.

 The tenancy “started out fine,” Def. Mot., Ex. 3 (state court decision and order), but the parties’

 relationship soon became contentious over a heat issue. See id.

          On October 31, 2019, Kalinowski filed a complaint to evict Rodriguez in Superior Court,

 Middlesex County, New Jersey, id., Ex. 1; Compl., at 4, alleging that Rodriguez owed $1,650 in

 unpaid rent, a $50 late fee, $1,500 in attorneys’ fees pursuant to a provision in the lease, and any

 further amount outstanding at the time of trial. Def. Br., Ex. 3. After a hearing on January 17, 2020,

 the state court ordered Rodriguez to pay $4,900, and formally entered judgment on January 21,

 2020, when Rodriguez did not deposit that amount to prevent eviction. Id. The court then rejected

 Rodriguez’s application for a stay pending appeal, id., and the appellate division later dismissed

 the appeal for failure to prosecute. Id., Ex. 4 (dismissal order).

          Before trial in state court, on December 20, 2019, Rodriguez and her employer, through

 counsel, filed a federal action seeking $361,250 in damages for conversion after Kalinowski



 2        The Court considers the allegations in Rodriguez’s Amended Complaint as well as “exhibits
 attached to [it] and matters of public record,” such as the state-court judgment. Pension Benefit Guar. Corp.
 v. White Consol. Indus., 998 F.2d 1192, 1196 (3d Cir. 1993). The Court also considers “undisputedly
 authentic document[s] that [Defendants] attach[] as an exhibit to [their] motion to dismiss,” to the extent
 that Rodriguez’s claims are based thereon. Pension Benefit, 998 F.2d at 1196. The Court further considers
 extrinsic documents that are integral to Rodriguez’s Amended Complaint. See Lum v. Bank of America, 361
 F.3d 217, 221 n.3 (3d Cir. 2003) (“In deciding motions to dismiss pursuant to Rule 12(b)(6), courts
 generally consider only the allegations in the complaint, exhibits attached to the complaint, matters of public
 record, and documents that form the basis of a claim.”); In re Burlington, 114 F.3d at 1426 (explaining that
 a document forms the basis of a claim if the document is “integral to . . . the complaint”); Shelley v. Wilson,
 339 Fed. App’x. 136, 137 n.2 (3d Cir. 2009). Indeed, particularly “in cases where a pro se plaintiff is faced
 with a motion to dismiss,” as here, “it is appropriate for the court to consider materials outside of
 the complaint to the extent they are consistent with the allegations in [it].” Donhauser v. Goord, 314 F.
 Supp. 2d 119, 121 (N.D.N.Y. 2004) (citations omitted).


                                                       2
Case 3:20-cv-04666-FLW-ZNQ Document 11 Filed 02/11/21 Page 3 of 15 PageID: 322




 purportedly changed the locks at 128 John Street. See Rodriguez, et al. v. Locks Spa, et al., No.

 3:19-21728 (Dec. 20, 2019). Magistrate Judge Arpert issued a Report and Recommendation

 dismissing the Complaint without prejudice for failure to comply with “three separate Orders of

 this Court as well as for failure to prosecute this action.” Id., ECF No. 9. I adopted the Report in

 full on June 11, 2020. Id., ECF No. 11. Rodriguez then initiated the instant action, pro se, on July

 7, 2020, and amended her eight-page Complaint the next day.

         The Court discerns two theories of liability in the Amended Complaint.3 First, Defendants

 allegedly violated the FDCPA by attempting to collect the $4,900 state-court judgment through

 “‘unknown caller’ phone calls urging [Rodriguez] to ‘pay her debt of $4,900.00 to her landlord

 and get her things.’” Compl., at 5-6. Second, Kalinowski allegedly violated the NJCFA by “renting

 a duplex apartment without a certificate of occupancy.” Id. at 7. Defendants argue in their dismissal

 motion that they are not liable under either statute as a matter of law,4 that Rodriguez has not pled



 3        Rodriguez’s Complaint vaguely references violations of the New Jersey Truth in Consumer
 Contract, Warranty, and Notice Act (“TCCWNA”), N.J.S.A. § 56:12-14, et seq., unjust enrichment,
 emotional distress, fraud in the inducement, and a due process violation. Compl., at 1. While I must construe
 a pro se litigant’s pleadings liberally, see infra, Rodriguez does not mention the TCCWNA, unjust
 enrichment, or emotional distress after page one, nor alleges any facts in connection with them. So, the
 Court does not construe her Complaint to assert these causes of action. Likewise, although Rodriguez
 mentions fraud in the inducement and due process more than once, she offers no relevant and non-
 conclusory facts for support. As to fraud, Fed. R. Civ. P. 9(b) provides that “the circumstances
 constituting fraud or mistake shall be stated with particularity,” id., yet Rodriguez spends one sentence on
 this issue, simply asserting that Kalinowski “did not have the legal authority to rent the duplex” and
 “misled” her. See In re Rockefeller Ctr. Props, Inc. Sec. Litig., 311 F.3d 198, 216 (3d Cir.
 2002) (“[P]laintiffs must use ‘alternative means of injecting precision and some measure of substantiation
 into their allegations of fraud.”) (internal quotation omitted); California Public Employees’ Retirement Sys.
 V. Chubb Corp., 394 F.3d 126, 144-46 (3d Cir. 2004) (describing the “heightened pleading standard” for
 fraud). As to due process, Rodriguez’s threadbare conclusions of law cannot conceivably support a
 violation: e.g., lack of jurisdiction in the state court, lack of standing on the part of the landlord to sue there,
 and an “illegal” rental contract. Compl., at 7. The Court therefore does not construe the Complaint to assert
 these causes of action either.

 4        Rodriguez devotes essentially all of her opposition brief to the legality of the state court judgment
 itself. Because that allegation falls outside the scope of her Amended Complaint, I do not consider it, and
 it does not constitute a pleading. See, e.g., Commonwealth of Pa. ex rel. Zimmerman v. PepsiCo, Inc., 836
 F.2d 173, 181 (3d Cir. 1988) (“[I]t is axiomatic that the complaint may not be amended by the briefs in


                                                          3
Case 3:20-cv-04666-FLW-ZNQ Document 11 Filed 02/11/21 Page 4 of 15 PageID: 323




 plausible factual allegations in any event, and that New Jersey’s entire controversy doctrine bars

 all claims.

     II.       LEGAL STANDARD

           Under Fed. R. Civ. P. 12(b)(6), a court may dismiss an action if a plaintiff fails to state a

 claim upon which relief can be granted. Id. When evaluating a Rule 12(b)(6) motion, the court

 must “accept all factual allegations as true, construe the complaint in the light most favorable to

 the plaintiff, and determine whether, under any reasonable reading of the complaint, the plaintiff

 may be entitled to relief.” Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (quoting

 Phillips v. Cnty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008)). A complaint survives a motion

 to dismiss if it contains sufficient factual matter, accepted as true, to “state a claim to relief that is

 plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atlantic Corp. v. Twombly,

 550 U.S. 544, 570 (2007).

           To determine whether a complaint is plausible, a court conducts a three-part analysis.

 Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010). First, the court must “tak[e] note

 of the elements a plaintiff must plead to state a claim.” Id. (quoting Iqbal, 556 U.S. at 675). Second,

 the court must identify allegations that, “because they are no more than conclusions, are not

 entitled to the assumption of truth.” Id. at 131 (quoting Iqbal, 556 U.S. at 679). For example, “[a]

 pleading that offers labels and conclusions or a formulaic recitation of the elements of a cause of



 opposition to a motion to dismiss.”) (quoting Car Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101, 1107
 (7th Cir. 1984), cert. denied, 470 U.S. 1054 (1984)); Mast v. Lafayette College, 2015 WL 409774, at *3
 (E.D. Pa. Jan. 30, 2015) (stating, in the context of a pro se pleading, that “courts may not consider facts
 alleged in an opposition to a motion to dismiss rather than in the complaint itself”). Even if I were to
 consider it, the Rooker-Feldman doctrine may bar a federal court from exercising subject matter jurisdiction
 over a claim challenging a state court judgment directly. Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923);
 District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983). Assuming further that Rooker-
 Feldman did not apply, see Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 283 (2005)
 (“confining” the doctrine to “narrow ground”), New Jersey’s entire controversy doctrine may bar relief. See
 infra.


                                                      4
Case 3:20-cv-04666-FLW-ZNQ Document 11 Filed 02/11/21 Page 5 of 15 PageID: 324




 action will not do,” Iqbal, 556 U.S. at 678, nor am I compelled to accept “unsupported conclusions

 and unwarranted inferences, or a legal conclusion couched as a factual allegation.” Morrow v.

 Balaski, 719 F.3d 160, 165 (3d Cir. 2013) (quoting Baraka v. McGreevey, 481 F.3d 187, 195 (3d

 Cir. 2007)). Third, “where there are well-pleaded factual allegations, a court should assume their

 veracity and then determine whether they plausibly give rise to an entitlement for relief.” Santiago,

 629 F.3d at 131 (quoting Iqbal, 556 U.S. at 680). This is a “context-specific task that requires the

 reviewing court to draw on its judicial experience and common sense.” Iqbal, 556 U.S. at 679.

           Finally, because Rodriguez has filed her Complaint pro se, I must construe it liberally and

 in the interests of doing substantial justice. See, e.g., Higgs v. AG of the United States, 655 F.3d

 333, 339 (3d Cir. 2011) (“The obligation to liberally construe a pro se litigant’s pleadings is well-

 established.”); Alston v. Parker, 363 F.3d 229, 234 (3d Cir. 2004) (“Courts are to construe

 complaints so as to do substantial justice, keeping in mind that pro se complaints in particular

 should be construed liberally.”); Dluhos v. Strasberg, 321 F.3d 365, 369 (3d. Cir. 2003)

 (“apply[ing] the applicable law, irrespective of whether the pro se litigant has mentioned it by

 name,” on a motion to dismiss) (citations omitted). Even so, I am not required to credit “bald

 assertions” or “legal conclusions” simply because Rodriguez is proceeding pro se. See Morse v.

 Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997). A pro se complaint may just as readily

 be dismissed if the allegations it sets forth cannot be construed to supply facts supporting a claim

 for relief. See Milhouse v. Carlson, 652 F.2d 371, 373 (3d Cir. 1981); Grohs v. Yatauro, 984 F.

 Supp. 3d 273, 282 (D.N.J. 2013).

    III.      DISCUSSION

           The gist of Defendants’ dismissal motion is that Rodriguez asserts theories of liability—

 i.e., the FDCPA and NJCFA—which simply do not apply to Defendants’ conduct. See Def. Br., at




                                                    5
Case 3:20-cv-04666-FLW-ZNQ Document 11 Filed 02/11/21 Page 6 of 15 PageID: 325




 4-6. Specifically, Defendants argue, the FDCPA is inapplicable because they are not debt

 collectors and did not seek payment of the $4,900 judgment, much less in a way that violates a

 provision of the FDCPA, and Rodriguez has not demonstrated that the NJCFA applies to these

 circumstances. Id. at 8. Defendants add that New Jersey’s entire controversy doctrine bars

 Rodriguez’s claims. Id.

     A. The FDCA Claim5

         Congress enacted the FDCPA in 1997 to remedy abusive debt-collection practices. 15

 U.S.C. § 1692(a); Brown v. Card Serv. Ctr., 464 F.3d 450, 453 (3d Cir. 2006).

 The FDCPA prohibits intentionally harassing, oppressive, or abusive conduct, 15 U.S.C. § 1692d,

 false, deceptive, or misleading representations, id. § 1692e, and unfair or unconscionable

 means. Id. § 1692f. The Act creates a private cause of action against debt collectors who violate

 its provisions. Id. § 1692k. To survive dismissal on an FDCPA claim, a plaintiff must plausibly

 allege that “(1) she is a consumer, (2) the defendant is a debt collector, (3) the defendant’s

 challenged practice involves an attempt to collect a ‘debt’ as the Act defines it, and (4) the

 defendant has violated a provision of the FDCPA in attempting to collect the debt.” Douglass v.

 Convergent Outsourcing, 765 F.3d 299, 303 (3d Cir. 2014); Jensen v. Pressler & Pressler, 791

 F.3d 413, 417 (3d Cir. 2015).




 5       Because Defendants could not attempt to collect the $4,900 judgment until after the state court
 entered it, and hence the FDCPA claim had not yet accrued at the time of the eviction proceeding, unlike
 the NJCFA claim, see infra, the FDCPA claim is not barred by New Jersey’s entire controversy doctrine.
 Accord Tobing v. Parker McCay, P.A., No. 17-00474, 2018 WL 2002799, at *7 (D.N.J. Apr. 30, 2018)
 (declining to apply the doctrine to an FDCPA claim that arose during foreclosure proceedings); McNally v.
 Providence Washington Ins. Co., 304 N.J. Super. 83 (App. Div. 1997) (holding that the doctrine does not
 bar successive claims if they accrued after the pendency of the original action); Riemer v. St. Clare’s
 Riverside Med. Ctr., 300 N.J. Super. 101 (App. Div. 1997) (holding that the doctrine does not bar “related
 claims which were unknown, or had not arisen or accrued during the pendency of the original action”).


                                                     6
Case 3:20-cv-04666-FLW-ZNQ Document 11 Filed 02/11/21 Page 7 of 15 PageID: 326




        Rodriguez is a consumer, 15 U.S.C. § 1692a(3) (defining consumer as “any natural person

 obligated to pay any debt”), and a judgment such as the one obtained by Kalinowski is a debt under

 the FDCPA. Id. § 1692a(5) (defining debt as “any obligation to pay money arising out of a

 transaction”). Even if not reduced to judgment, various courts have held that back rent constitutes

 a debt for the purposes of the FDCPA. See, e.g., Romea v. Heiberger & Associates, 163 F.3d 111,

 115 (2d Cir. 1998) (Calabresi, J.); Livingstone v. Haddon Point Manager, LLC, No. 19-13412,

 2020 WL 902218, at *5-6 (D.N.J. Feb. 25, 2020) (applying the Third Circuit’s “three-prong test”

 in St. Pierre v. Retrieval-Masters Creditors Bureau, Inc., 898 F.3d 351, 360-61 (3d Cir. 2018)).

 Rodriguez’s FDCPA claim therefore turns on whether Defendants are debt collectors under the

 Act and whether they attempted to collect the $4,900 judgment in a manner prohibited by it.

        Rodriguez alleges in her Amended Complaint that someone called her instructing her to

 pay the $4,900 judgment, and on that basis alone, the caller is a debt collector. She does not plead

 any other facts relevant to the FDCPA. Notwithstanding Rodriguez’s failure to allege the identity

 of the caller, which alone dooms her claim, Defendants argue that none of them is a debt collector

 as a matter of law. Under the FDCPA, a debt collector is “any person . . . who regularly collects

 or attempts to collect . . . debts owed or due . . . to another.” 15 U.S.C. § 1692a(6). To the extent

 that Kalinowski, the former landlord, attempted to collect the judgment on her own behalf, she is

 a creditor. See, e.g., Staub v. Harris, 626 F.2d 275, 277 (3d Cir. 1980) (“The [FDCPA] does not

 apply to persons or businesses collecting debts on their own behalf.”); Brannigan v. Harrison, No.

 15-2991, 2018 WL 1942520, at *7 (D.N.J. Apr. 24, 2018) (same); see also Aubert v. American

 Gen. Fin., Inc., 137 F.3d 976, 978 (7th Cir. 1998) (“Creditors who collect in their own name and

 whose principal business is not debt collection . . . are not subject to the Act.”). Creditors can

 nevertheless be classified as debt collectors if they “use[] any name other than [their] own which




                                                  7
Case 3:20-cv-04666-FLW-ZNQ Document 11 Filed 02/11/21 Page 8 of 15 PageID: 327




 would indicate that a third person is collecting or attempting to collect such debts.” 15 U.S.C. §

 1962(a)(6); Jarzyna v. Home Properties, 763 F. Supp. 2d 742, 751 (E.D. Pa. 2011) (stating that an

 “exempt” creditor-landlord can be “place[d] back into [the FDCPA’s] ambit”). But Rodriguez has

 not pled any facts suggesting that Kalinowski attempted to collect the $4,900 judgment in this

 manner.

        Law firms, on the other hand, are debt collectors if they “regularly engage in debt

 collection.” Piper v. Portnoff Law Associates, 396 F.3d 227, 232 (3d Cir. 2005); see also Heintz

 v. Jenkins, 514 U.S. 291, 299 (1995). This includes law firms that engage in debt collection

 litigation, see Simon v. FIA Card Services, N.A., 732 F.3d 259 (3d Cir. 2013), file judicial

 foreclosure complaints, see In re Ogilvie, 533 B.R. 460, 467 (Bankr. M.D. Pa. 2015), attempt to

 collect back rent from delinquent tenants or prosecute eviction actions, see Crenshaw v. Computex

 Info. Servs., Inc., No. 10-1493, 2011 WL 1640175, at *4-5 (D.N.J. Apr. 30, 2011), and/or initiate

 “summary dispossess actions.” See Hodges v. Sasil Corp., 189 N.J. 210, 224-25 (2007) (calling

 this a “powerful debt collection mechanism” because the tenant understands “the summons and

 complaint [for an eviction proceeding] to be a demand for payment of rental arrears”).

        As a preliminary matter, Maharaj and Asadi emphasize that Rodriguez “has not named”

 their law firm as a defendant, thus implying that they cannot individually be deemed debt collectors

 under the FDCPA. Def. Br., at 5-6. That is not correct. An individual attorney acting within a firm

 is a debt collector if the individual “exercise[s] control over the affairs” of the firm in attempting

 to collect a debt. Piper v. Portnoff Law Associates, 274 F. Supp. 2d 681, 690 (E.D. Pa. 2003)

 (citing Pollice v. Nat’l Tax Funding, L.P., 225 F.3d 379, 405 n.29 (3d Cir. 2000)); Livingstone,

 2020 WL 902218, at *6 (declining to dismiss a complaint alleging an individual attorney violated

 the FDCPA). Indeed, “attorney debt collectors warrant closer scrutiny because their abusive




                                                   8
Case 3:20-cv-04666-FLW-ZNQ Document 11 Filed 02/11/21 Page 9 of 15 PageID: 328




 collection practices ‘are more egregious than those of lay collectors.’” Campuzano-Burgos v.

 Midland Credit Mgmt., 550 F.3d 294, 301 (3d Cir. 2008) (explaining why debtors “react more

 quickly to an attorney’s communications”); see also Rosenau v. Unifund Corp., 539 F.3d 218, 223

 (3d Cir. 2008) (“[T]he categories of ‘debt collector’ and ‘attorney’ are not mutually exclusive.”).

 Based on the Amended Complaint, it is plausible that Maharaj and Asadi exercised control over

 their law firm’s affairs when they litigated the dispossession action against Rodriguez, and are debt

 collectors to that extent. In fact, they admit in their motion that they were “instrumental in

 obtaining a judgment for possession and money judgment against [Rodriguez] in [the instant]

 landlord/tenant manner,” Def. Br., at 6, and that they “primarily handle cases including

 landlord/tenant” disputes such as this one. Id.

        Next, Maharaj and Asadi argue that Rodriguez has not plausibly alleged that they ever

 attempted to collect the $4,900 judgment, much less violated a provision of the FDCPA in doing

 so. I agree. Based on Rodriguez’s Amended Complaint, the only conduct which might possibly

 violate a provision of the FDCPA is the unspecified number of phone calls from an unknown caller

 telling Rodriguez to pay the $4,900 judgment and retrieve her possessions from 128 John Street.

 See Compl., at 5. Assuming these calls constitute “communications” under the FDCPA, 15

 U.S.C. § 1692a(2) (defining a “communication” as any conduct “conveying [] information

 regarding a debt . . . to any person through any medium”), Rodriguez offers no facts linking them

 to Maharaj, Asadi, or their law firm. Assuming further that Maharaj, Asadi, or their firm made the

 calls, Rodriguez offers no facts alleging how the calls violate the FDCPA.

        To determine whether a communication from a debt collector violates the FDCPA, a court

 must analyze the communication from the perspective of the “least sophisticated debtor,” Brown,

 464 F.3d at 454; Campuzano-Burgos, 550 F.3d at 301, so as to protect “all consumers, the gullible




                                                   9
Case 3:20-cv-04666-FLW-ZNQ Document 11 Filed 02/11/21 Page 10 of 15 PageID: 329




 as well as the shrewd.” Rosenau, 539 F.3d at 221. Although the “least sophisticated debtor”

 standard sets a lesser bar than the reasonable person standard, it nonetheless “prevents liability for

 bizarre or idiosyncratic interpretations of collection notices by preserving a quotient of

 reasonableness and presuming a basic level of understanding and willingness to read with

 care.” Wilson v. Quadramed Corp., 225 F.3d 350, 355 (3d Cir. 2000).

        Rodriguez has not connected the alleged phone calls to any particular provision of the

 FDCPA, but because she is pro se, I will assume that two might apply. See Dluhos, 321 F.3d at

 369 (instructing courts to “apply the applicable law, irrespective of whether the pro se litigant has

 mentioned it”). First, a debt collector “may not use any false, deceptive, or misleading

 representation or means in connection with the collection of any debt.” 15 U.S.C. § 1692e (listing

 sixteen examples of prohibited conduct); Tatis v. Allied Interstate, LLC, 882 F.3d 422, 426-27 (3d

 Cir. 2018) (explaining that the list is non-exhaustive). Here, Rodriguez does not explain how the

 phone calls—in which the caller apparently stated nothing more than “pay [your] debt of $4,900.00

 to [your] landlord and get [your] things”—could conceivably be false, deceptive, or misleading,

 except to the extent that she disputes the legality of the state court judgment itself, an issue which

 is not before the Court. Nor does Rodriguez describe anything else about the content of the calls

 from which I could conclude that they run afoul of 15 U.S.C. § 1692e.

        Perhaps more applicable here, a debt collector may not engage in “any conduct the natural

 consequence of which is to harass, oppress, or abuse any person in connection with the collection

 of the debt.” Id. § 1692d. To this end, a debt collector may not “[c]aus[e] a telephone to ring or

 engag[e] any person in telephone conversation repeatedly or continuously with the intent to annoy,

 abuse, or harass any person at the called number.” Id. § 1692d(5); Obduskey v. McCarthy &

 Holthus LLP, 139 S. Ct. 1029, 1036 (2019) (interpreting this provision to prevent “repetitive,




                                                  10
Case 3:20-cv-04666-FLW-ZNQ Document 11 Filed 02/11/21 Page 11 of 15 PageID: 330




 annoying phone calls”). For the purpose of the FDCPA, “continuously” means “making a series

 of telephone calls, one right after the other,” and repeatedly means “calling with excessive

 frequency under the circumstances.” Kromelbein v. Envision Payment Solutions, Inc., No. 11-

 1598, 2013 WL 3947109, at *4 (M.D. Pa. Aug. 1, 2013) (citations omitted). There is no precise

 test to determine whether a debt collector acted with the requisite intent, but courts look to the

 volume, frequency, pattern, and substance of the calls. Nyce v. Sterling Credit Corp., No. 11-

 5066, 2013 WL 1388051, *4 (E.D. Pa. Apr. 3, 2013). In this respect, “[c]ourts have held that the

 date and contents of each alleged communication in violation of the FDCPA must be pled with

 particularity” to defeat a motion to dismiss. Townsend v. Chase Bank USA, N.A., No. 08-00527,

 2009 WL 426393, at *2 (C.D. Cal. Feb. 15, 2009) (collecting cases so holding, and granting a

 motion to dismiss for providing “only vague descriptions”).

        The Amended Complaint does not contain any factual matter whatsoever regarding the

 frequency, pattern, nature, substance, volume, or context of the calls. Rodriguez does not state the

 phone number(s) from which the calls were made, how many calls occurred over what period of

 time, when the calls occurred (e.g., day of the week and time of day), the timing (e.g., back-to-

 back or spread apart), whether the same person called each time, whether Rodriguez ever spoke to

 the caller or asked the caller not to call again, whether the caller talked to anyone else in the home,

 or any other relevant information. Such bare-bones allegations cannot support a claim for relief

 under the FDCPA, even assuming that Maharaj, Asadi, or their law firm in fact made the calls.

 Accord Johns, Northland Group, Inc., 76 F. Supp. 3d 590, 601-02 (E.D. Pa. 2014) (dismissing a

 complaint, listing similar deficiencies, and concluding that the plaintiff did not “describe[] with

 particularity a single phone call she received”).




                                                     11
Case 3:20-cv-04666-FLW-ZNQ Document 11 Filed 02/11/21 Page 12 of 15 PageID: 331




         In sum, even under the “least sophisticated debtor” standard, and bearing in mind that

 “the FDCPA is a remedial statute” which “the Third Circuit has construed . . . broadly so as to give

 effect to its purpose,” Brown, 464 F.3d at 453; Fleming v. Associated Credit Services, 342 F. Supp.

 3d 563, 579 (D.N.J. 2018) (emphasizing this “interpretive principle”), I cannot find facts in the

 Amended Complaint plausibly alleging that Maharaj, Asadi, or their firm ever attempted to collect

 the $4,900 judgment, much less engaged in prohibited conduct under the FDCPA. The Court

 dismisses Rodriguez’s FDCPA claim against all Defendants.

     B. The NJCFA Claim

         Rodriguez also asserts a violation of the NJCFA, claiming that Kalinowski rented the

 duplex at 128 John Street without a Certificate of Occupancy, which many towns in New Jersey

 require for every new tenant, and to that extent, could not seek back rent or obtain the $4,900

 judgment in the first place. See Compl., at 4, 7. Defendants argue that none of them is liable under

 the NJCFA because Rodriguez “fails to allege a factual basis which satisfies any [ ] element” of

 that statute.6 Def. Br., at 8. They also argue that Rodriguez is barred from raising this claim by

 New Jersey’s entire controversy doctrine. Id. I agree.7

         The preclusive effect of a state court judgment in a subsequent federal action, as here,

 depends on the law of the state that adjudicated the original action, in this case New Jersey.


 6       The purpose of the NJCFA is to protect consumers “by eliminating sharp practices and dealings in
 the marketing of merchandise and real estate.” Channel Cos., Inc. v. Britton, 167 N.J. Super. 417, 418 (App.
 Div. 1979). New Jersey courts “construe the Act liberally in favor of consumers.” Lee v. First Union Nat.
 Bank, 199 N.J. 251, 257 (2009) (quotation marks omitted). Whether the NJCFA applies in a particular case
 “hinges on the nature of [the] transaction.” Papergraphics Intern., Inc. v. Correa, 389 N.J. Super. 8, 13
 (App. Div. 2006). To state a claim under the NJCFA, a plaintiff must plausibly allege (1) that the defendant
 committed an “unlawful practice” as defined by the Act; (2) an ascertainable loss; and (3) that the unlawful
 conduct caused the ascertainable loss. See Bonnieview Homeowners Ass’n, LLC v. Woodmont Builders,
 L.L.C., 655 F. Supp. 2d 473, 504 (D.N.J. 2009).

 7        Although the entire controversy doctrine is an affirmative defense, it is appropriate to consider it
 on a dismissal motion where, as here, the necessary facts are “apparent on the face of the complaint” and
 other related documents. Rycoline Products, Inc. v. C & W Unlimited, 109 F.3d 883, 886 (3d Cir. 1997).


                                                      12
Case 3:20-cv-04666-FLW-ZNQ Document 11 Filed 02/11/21 Page 13 of 15 PageID: 332




 See Greenleaf v. Garlock, Inc., 174 F.3d 352, 357 (3d Cir. 1999) (“To determine the preclusive

 effect of [the plaintiff’s] prior state action we must look to the law of the adjudicating state.”);

 Smith v. Hillside Village, 279 F. Supp. 3d 537, 545 (D.N.J. 2017) (analyzing the entire controversy

 doctrine in the context of an eviction); Litgo N.J., Inc. v. Comm’r N.J. Dep't of Envtl. Prot., 725

 F.3d 369, 400 n.2 (3d Cir. 2013) (deriving this rule from the Full Faith and Credit Act); see also

 Allen v. McCurry, 449 U.S. 90, 96 (1980).

         New Jersey’s entire controversy doctrine is “an extremely robust claim preclusion device

 that requires adversaries to join all possible claims stemming from an event or series of events in

 one suit.” Chavez v. Dole Food Co., 836 F.3d 205, 228 n.130 (3d Cir. 2016); Ricketti v. Barry, 775

 F.3d 611, 613 (3d Cir. 2014) (collecting cases holding that “[n]o principle of law is more firmly

 established”). It “requires a party to bring in one action all affirmative claims that it might have

 against another party or be forever barred from bringing a subsequent action involving the same

 underlying facts.” Opdycke v. Stout, 233 Fed. App’x. 125, 129 (3d Cir. 2007); Rycoline Prods.,

 Inc. v. C & W Unlimited, 109 F.3d 883, 886 (3d Cir. 1997) (describing it as “New Jersey’s specific,

 and idiosyncratic, application of . . . res judicata”).

         In determining whether Rodriguez’s NJCFA claim should be barred under New Jersey’s

 entire controversy doctrine, “the central consideration is whether the claims . . . arise from related

 facts or the same transaction or series of transactions.” Wadeer v. New Jersey Mfrs. Ins. Co., 220

 N.J. 591, 605 (2015) (citing DiTrolio v. Antiles, 142 N.J. 253, 268 (1995)). “It is the core set of

 facts that provides the link between distinct claims against the same parties . . . and triggers the

 requirement that they be determined in one proceeding.” DiTrolio, 142 N.J. at 267-68. There need

 not be any “commonality of legal issues . . . or remedies.” Id. at 271; Bennun v. Rutgers State

 Univ., 941 F.2d 154, 163 (3d Cir. 1991) (applying the doctrine “when there was a previous state-




                                                    13
Case 3:20-cv-04666-FLW-ZNQ Document 11 Filed 02/11/21 Page 14 of 15 PageID: 333




 court action involving the same transaction”); Smith, 279 F. Supp. 3d at 546 (applying the doctrine

 to “extinguish[] any subsequent federal-court claim that could . . . have been joined”). The

 requirements of the entire controversy doctrine are clearly satisfied here,8 since the state eviction

 action proceeded to final judgment and Rodriguez’s NJCFA claim arises from the same underlying

 transaction.9 Rodriguez’s NJCFA claim is dismissed as to all Defendants.

     IV.      CONCLUSION

 8        Under N.J. Ct. R. 6:3-4(a), “summary actions between landlord and tenant for the recovery of
 premises shall not be joined with any other cause of action, nor shall a defendant in such proceedings file a
 counterclaim or third-party complaint.” Id. This may narrow the scope of the entire controversy action. See,
 e.g., Smith, 279 F. Supp. 3d at 547 (holding that an action for summary possession had no preclusive effect
 on a Federal Housing Act claim); Housing Authority of Morristown v. Little, 135 N.J. 274, 280 (1994) (“The
 only remedy that can be granted in a summary dispossess proceeding is possession.”); 147 Broadway Corp.
 v. Robinson, 2008 WL 2663751, at *2 (App. Div. 2008) (“[N]either a landlord nor tenant are precluded
 from seeking to recover money damages in a subsequent proceeding.”). Even so, I do not find that Rule
 6:3-4(a) forecloses the entire controversy doctrine here. First, after Kalinowski filed for eviction, Rodriguez
 filed a show-cause order asserting a counterclaim, received a hearing on it, reached a settlement, and
 renewed it in a subsequent hearing. The state court then merged Rodriguez’s complaint with Kalinowski’s,
 and “fully tried” both in the January 17, 2020, hearing. See Def. Br., Ex. 2. Critically, in that hearing,
 Rodriguez did raise issues regarding the Certificate of Occupancy. Id. Second, the entire controversy
 doctrine is fundamentally a matter of equity which seeks to promote “conclusive determinations, party
 fairness, and judicial economy and efficiency,” and which requires courts to analyze “the totality of the
 circumstances.” K-Land Corp. No. 28 v. Landis Sewerage Auth., 173 N.J. 59, 70 (2002). Relevant
 circumstances include whether the party against whom preclusion is sought could have “obtained review
 of the prior judgment,” whether it was “foreseeable at the time of the prior action that the issue would arise
 in subsequent litigation,” whether the precluded party had “an adequate opportunity to obtain a full and fair
 adjudication in the prior action,” and the nature of “the procedures in the two actions.” Olivieri v. Y.M.F.
 Carpet, Inc., 186 N.J. 511, 523 (2006); see also Paramount Aviation Corp. v. Agusta, 178 F.3d 132, 137
 (3d Cir. 1999) (“As an equitable doctrine, [the doctrine’s] application is flexible, with a case-by-case
 appreciation for fairness to the parties.”). These factors counsel in favor of barring Rodriguez’s NJCFA
 claim.

 9        Even if the entire controversy doctrine did not apply, there is no basis in the Amended Complaint
 for finding that Maharaj or Asadi had anything to do with leasing the duplex in the first place, or ever
 engaged in a transaction with Rodriguez such that the NJCFA would apply to their conduct. Nor is there
 factual support for the claim that Kalinowski’s failure to obtain a Certificate of Occupancy violates the
 NJCFA. First, although the NJCFA applies to landlord-tenant relationships generally, “there may be some
 question as to [whether it applies to] the isolated rental of an apartment” like the duplex at 128 John Street.
 49 Prospect Street v. Sheva Gardens, 227 N.J. Super. 449, 465 (App. Div. 1988) (singling out commercial
 renters for liability under the NJCFA); cf. Torres v. Mbogo, No. 4671-18, 2020 WL 6112958, at *3 (App.
 Div. Oct. 16, 2020) (concluding that a tenant did not owe back rent due to the landlord’s failure to obtain a
 Certificate of Occupancy, but not under the NJCFA). Second, even if a cause of action did exist against
 Kalinowski, the NJCFA “will only apply to extreme conduct . . . sufficient to meet the condemned
 commercial practices set forth in N.J.S.A. 56:8-2.” 49 Prospect Street, 227 N.J. Super. at 469. Rodriguez
 has not pled any facts alleging that Kalinowski’s failure to obtain an occupancy certificate rises to that level.


                                                        14
Case 3:20-cv-04666-FLW-ZNQ Document 11 Filed 02/11/21 Page 15 of 15 PageID: 334




        For the foregoing reasons, I find that no plausible reading of Rodriguez’s Amended

 Complaint entitles her to relief under the FDCPA or NJCFA against any Defendant. Since

 Rodriguez has not properly pled any other theories of liability, Defendants’ Motion to Dismiss is

 GRANTED, Rodriguez’s Amended Complaint is DISMISSED.

                                                                    /s/ Freda L. Wolfson
                                                                    Hon. Freda L. Wolfson
                                                                    U.S. Chief District Judge




                                                15
